Mr. Justice Moore
delivered the opinion of the Court.
This is an original proceeding in discipline brought by the Attorney General against John H. Gately, a licensed attorney at law.
*337Pursuant to rules governing procedure in such matters, following notice and hearing with reference to the charges pending against Gately, he was on October 31, 1960, temporarily suspended and his license to practice law withdrawn pending- final determination of all the issues involved.
Pertinent facts concerning the conduct of respondent, which resulted in the filing of disciplinary proceedings, are set forth in The Brennan Construction Company, Inc. v. The Colorado Springs Company, et al., 144 Colo. 310, 356 P. (2d) 901, and will not be repeated here.
Following the entry of the suspension order above mentioned, the Grievance Committee of this court conducted full hearings and has submitted its report bearing the signatures of all seven members of the committee who participated in the hearings. The members of this committee are highly respected members of the bar from various sections of the State of Colorado. No good purpose would be served by including the full report of the committee in this opinion. In addition to the matters set forth in Brennan Construction Co. v. Colorado Springs Co., supra, we deem it sufficient to quote from the report the following:
“The Committee further finds that the conduct of the respondent Gately is and has been contrary to the highest standard of honesty, justice and morality in the following particulars:
“(1) In making scandalous recitals against a former Justice of the Supreme Court in the petition filed September 2, 1960, in Case No. 17,217 before the Supreme Court of Colorado, when, as a matter of fact, he knew or should have known as a lawyer, that such allegations in said petition were improper and that there is a proper course of procedure to properly and lawfully inquire into the conduct of a member of the judiciary.
“ (2) In making scandalous statements before the United States District Court for the District of Colorado, on November 18, 1958, in the case of Bowland vs. *338the People, attacking the character of a Judge of the Colorado Supreme Court, when he, the said Gately, knew or should have known as a lawyer, that such scandalous statements in said proceeding before the United States District Court were improper and had no probative value in the case then pending before the Court.
“(3) In making a scandalous public statement on September 7, 1960, on Channel 13, KRDO-TV in Colorado Springs, that he, the said Gately, had proved the Chief Justice of the Supreme Court guilty of bribery, when as a matter of fact, he, the said Gately, knew that no such proof had ever been made by him or by anyone else.
“(4) In asserting publicly, knowing that his remarks would be printed in the public press, that an order of the Colorado Supreme Court suspending him, the said Gately, was a result of ‘pressure’ by a Colorado Springs group, when he, the said Gately knew, or should have known as a lawyer, that the decisions of Colorado’s highest court are not motivated by pressure groups, but are handed down after calm deliberation after the Court has heard all of the facts presented in an orderly manner and after the Court has listened to the arguments of counsel and has studied the law applicable thereto.”
The unanimous recommendation of the members of the committee is that John H. Gately be disbarred from further practice in the courts of this state.
We have reviewed the record before us and are of the opinion that the respondent Gately, by his conduct in respect to the matters noted, is unfit to engage in the practice of law in this state. It is therefore the judgment of this court that the respondent be, and he is hereby disbarred, and his name ordered stricken from the roll of attorneys of this court.
Mr. Justice Frantz not participating.